NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted December 6, 2017* 
                                 Decided December 19, 2017 
                                               
                                           Before 
 
                              MICHAEL S. KANNE, Circuit Judge 
                               
                              DIANE S. SYKES, Circuit Judge 
                                    
                              DAVID F. HAMILTON, Circuit Judge 
                               
 
No. 16‐3950 
 
BARRY A. ROBIN and ANNA MARIE                        Appeal from the United States District 
ROBIN,                                               Court for the Northern District of Illinois, 
      Plaintiffs‐Appellants,                         Eastern Division. 
                                                      
      v.                                             No. 15 CV 9099 
                                                      
BANK OF NEW YORK MELLON, et al.,                     Sharon Johnson Coleman, 
      Defendants‐Appellees.                          Judge. 
                                              
                                         O R D E R 
        
       Barry  and  Anna  Marie  Robin  sued  several  financial  institutions  and  law  firms, 
which,  they  allege,  wrongfully  obtained  a  foreclosure  judgment  against  their  home  in 
state court by engaging in a fraudulent scheme that violated the federal RICO statute. 
The district court, concluding that the Robins’ lawsuit effectively sought review of the 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 16‐3950                                                                                  Page 2 
 
state court’s foreclosure judgment, granted one defendant’s motion to dismiss for lack of 
subject‐matter jurisdiction on the basis of the Rooker–Feldman doctrine. See D.C. Court of 
Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923). 
The court entered judgment for all defendants, and the Robins did not appeal. 
        Four months later, the Robins filed a “Motion To Reconsider.” They argued that 
the district judge had overlooked Iqbal v. Patel, 780 F.3d 728 (2015), in which we explained 
that the Rooker‐Feldman doctrine does not apply when a plaintiff seeks damages for fraud 
that occurred outside of state litigation and that independently caused injury. Id. at 730 
(when extrajudicial fraud causes injury, “then a district court has jurisdiction—but only 
to the extent of dealing with that injury.”). Reasoning that the Robins’ case did not fit this 
description, the judge denied the motion.  
        On  appeal  the  Robins  contend  that  the  district  judge  misconstrued  their 
allegations and therefore wrongly concluded that the Rooker‐Feldman doctrine deprived 
the court of jurisdiction. We cannot consider this argument directly because the Robins 
did not file a timely appeal of the judgment of dismissal or file,  within  the allotted 28 
days, a motion to alter or amend the judgment under Federal Rule of Civil Procedure 
59(e). See Banks v. Chi. Bd. of Educ., 750 F.3d 663, 666–67 (7th Cir. 2014). Given the timing 
of  their  motion  to  the  district  court,  they  could  obtain  relief  only  under  the  catchall‐
provision of Rule 60(b)(6). See Blue v. Intʹl Bhd. of Elec. Workers Local Union 159, 676 F.3d 
579, 583, 585 (7th Cir. 2012). A Rule 60(b)(6) motion is not a substitute for a timely appeal, 
e.g., Mendez v. Republic Bank, 725 F.3d 651, 660 (7th Cir. 2013), so the Robins needed to 
show  that  “exceptional  circumstances”  warranted  the  “extraordinary  remedy”  of 
reviving their dismissed case. Blue, 676 F.3d at 585 (internal quotation marks and citation 
omitted); see also Banks, 750 F.3d at 667–68. In their motion and appellate brief, the Robins 
presented arguments that might have been appropriate for a timely appeal (though we 
are  not  saying  they  would  have  prevailed),  but  they  did  not  identify  any  exceptional 
circumstances that made it an abuse of discretion to deny their motion. See Mendez, 725 
F.3d at 660–61 (reviewing denial of Rule 60(b)(6) motion only for abuse of discretion). 
       It does not matter that the district judge, in denying the Robins’ motion, referred 
to Rule 59(e)’s standards of “manifest error” and “newly discovered evidence” and not 
to Rule 60(b). See Banks, 750 F.3d at 668. Their motion, however styled, argued that there 
was  federal  subject  matter  jurisdiction  and  therefore  asked  the  judge  to  correct  a 
purported legal error. The district judge did not abuse her discretion in denying the Rule 
60(b)(6) motion to reconsider her earlier decision on that issue.  
        
                                                                                       AFFIRMED.